DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on August 30, 2022:
Claims 2-14 are pending;
The double patenting rejection has been withdrawn in light of the Terminal Disclaimer.
Terminal Disclaimer
The terminal disclaimer filed on August 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,686,207 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
a.	With respect to the flexible lithium-ion storage battery of claims 2-5, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the claimed battery therein comprising the positive electrode (comprising a positive electrode current collector and positive electrode active material; wherein a material of the positive electrode current collector and a material of the positive electrode active material layer are different) a negative electrode, a folded sheet comprising a graphene compound; and an exterior body; where the electrodes are stored in the exterior body and wherein the positive electrode current collector and the positive electrode active material layer are sandwiched between the folded sheet comprising the graphene compound.
For example, the cited prior art of record does not teach these combination of features, such as the positive electrode current collector and the positive electrode active material layer sandwiched between the folded sheet comprising the graphene compound.
b.	With respect to the flexible lithium-ion storage battery of claims 6-9, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the claimed battery therein comprising a positive electrode; a negative electrode (comprising a negative electrode current collector and negative electrode active material; wherein a material of the negative electrode current collector and a material of the negative electrode active material layer are different), a folded sheet comprising a graphene compound; and an exterior body; where the electrodes are stored in the exterior body and wherein the negative electrode current collector and the negative electrode active material layer are sandwiched between the folded sheet comprising the graphene compound.
For example, the cited prior art of record does not teach these combination of features, such as the negative electrode current collector and the negative electrode active material layer sandwiched between the folded sheet comprising the graphene compound.
c.	With respect to the flexible lithium-ion storage battery of claims 10-14, none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the claimed battery therein comprising a positive electrode (comprising a positive electrode current collector and positive electrode active material; wherein a material of the positive electrode current collector and a material of the positive electrode active material layer are different); a negative electrode (comprising a negative electrode current collector and negative electrode active material; wherein a material of the negative electrode current collector and a material of the negative electrode active material layer are different), first and second folded sheets each comprising a graphene compound; and an exterior body; where the electrodes are stored in the exterior body; wherein the positive electrode current collector and the positive electrode active material layer are sandwiched between the folded first sheet comprising a graphene compound and wherein the negative electrode current collector and the negative electrode active material layer are sandwiched between the folded second sheet comprising a graphene compound.
For example, the cited prior art of record does not teach these combination of features, such as the positive electrode current collector and the positive electrode active material layer sandwiched between the folded first sheet comprising a graphene compound and wherein the negative electrode current collector and the negative electrode active material layer are sandwiched between the folded second sheet comprising a graphene compound.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725